IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,754



                EX PARTE MORRIS WILLIAM MOOD, JR., Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR-21389-A IN THE 35th DISTRICT COURT
                          FROM BROWN COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of tampering with

a witness and sentenced to two years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his sentence in this case is illegal. Specifically, the Applicant alleges

that he was only charged with a state jail felony, but he was sentenced pursuant to a punishment

range for a third degree felony.

       The Applicant is entitled to relief. Ex parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2006).
                                                                                                  2

The record reflects that Applicant was improperly sentenced, pursuant to a plea agreement, to two

years’ imprisonment in the Texas Department Criminal–Correctional Institutions Division, when he

only faced the punishment range for a state jail felony offense.

       Relief is granted. The judgment in Cause No. CR-21389-A in the 35th Judicial District Court

of Brown County is set aside, and Applicant is remanded to the custody of the sheriff of Brown

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 28, 2012
Do Not Publish